IN THE SUPREME COURT OF PENNSYLVANIA



In the Matter of                            : No. 157 DB 2014 (No. 1 RST 2015)
                                            :
                                            :
JAMES MICHAEL DELAPLANE, JR.                : Attorney Registration No. 76170
                                            :
PETITION FOR REINSTATEMENT                  :
 FROM INACTIVE STATUS                       : (Philadelphia)


                                        ORDER


PER CURIAM


       AND NOW, this 15th day of January, 2015, the Report and Recommendation of

Disciplinary Board Member dated January 6, 2015, is approved and it is ORDERED that

James Michael Delaplane, Jr., who has been on Inactive Status, has never been

suspended or disbarred, and has demonstrated that he has the moral qualifications,

competency and learning in law required for admission to practice in the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.